Yanderburgh, J.
The’ plaintiff, mortgagee of a crop of wheat raised on the farm of one William Schrieber, sues the defendant to recover the value of a portion of the crop claimed to have been wrongfully delivered to defendant by Schrieber.
1. The mortgage was executed by “Wm. Schrieber.” In the certificate of acknowledgment, however, the mortgagor is described and *371designated by the name of “Vm. Strieb'er;” but, as the certificate identifies the person named, as known to the officer taking the acknowledgment “to be the person above named,” it is evident that the variance is not material, and arises from a clerical error in writing the name of the mortgagor. It sufficiently appears that he duly acknowledged the instrument, and the certificate was sufficient proof of its execution. The mortgage was properly received in evidence. Rogers v. Manley, 46 Minn. 403, (49 N. W. Rep. 194.)
(Opinion published 52 N. W. Rep. 27.)
2. The only evidence of a delivery and receipt of the grain at the defendant’s elevator was the admission of an agent and employe of the defendant in its service at the elevator.
This admission was made to an agent of the plaintiff in response to his inquiry upon the subject, and was testified to by the latter against the objection of the defendant’s counsel.
It was clearly hearsay, arid was improperly received. It was not made in the course of any business transacted with the defendant, but related wholly to a past transaction between the defendant and the mortgagor, to which the witness was a stranger. For this error there must be a new trial.
Judgment reversed.